The Colorado Bar > For Members > Opinions Rules Statutes > Colorado Court of Appeals Opinions > View
     
        
			    
        
		  


    











        
        
        












    GO






About the CBAFor MembersFor the PublicCasemaker/ FastcaseColorado LawyerLicensed LawyerCalendarJobs BoardLocal Bar AssociationsDiversity and Specialty Bar Associations
















  


Login



About the CBAFor MembersFor the PublicCasemaker/ FastcaseColorado LawyerLicensed LawyerCalendarJobs BoardLocal Bar AssociationsDiversity and Specialty Bar Associations



















COVID Protocols
CLE HOME
MY COBAR
CONTACT
Cart
Cba community







            
            My Account

        	Member Login

            
        





 >
For Members > Opinions Rules Statutes > Colorado Court of Appeals Opinions > View










































































































































































2021 COA 124. No. 19CA1196. People v. Medina



2021 COA 124. No. 19CA1196. People v. Medina. Alford Plea—Waiver of Factual Basis of Charge—Due Process—Crim. P. 11.
Defendant was arrested and charged with felony menacing—real/simulated weapon. He entered into a plea under North Carolina v. Alford, 400 U.S. 25 (1970), in which he waived the factual basis of the charge and pleaded guilty to the menacing charge with a stipulated one-year sentence in the custody of the Department of Corrections, in exchange for dismissal of charges in five other cases. Defendant later attempted to withdraw his plea. The court denied the motion and sentenced him in accordance with the plea agreement. Defendant then filed a motion for postconviction relief, which the court also denied.
On appeal, defendant argued that (1) due process required the district court to ensure that he intelligently concluded that his interests required entry of a guilty plea; and (2) because an Alford plea must be supported by “strong” record evidence, the district court erred by allowing defendant to waive this requirement. Under an Alford plea, a defendant maintains his or her innocence but nonetheless enters a guilty plea for the charged offense. This plea is permitted if a defendant intelligently concludes that it is in his or her interests to enter a guilty plea and the record before the judge contains strong evidence of actual guilt. A defendant may waive a judicial finding of a strong factual basis of actual guilt, and the waiver does not violate due process if a district court strictly complies with Crim. P. 11. Here, plea counsel’s waiver of the factual basis on defendant’s behalf at the providency hearing complied with Crim. P. 11, and the record supports defendant’s acceptance of the plea as knowing, voluntary, and intelligent. Further, defendant waived the factual basis through plea counsel to take advantage of the generous global disposition of his other cases because it served his interests.
The order was affirmed.
























































































































































About Us
Membership
For Lawyers
Young Lawyers Division




Calendar
For the Public
From the Courts




Volunteer
Classifieds
Social Media Policy and User Agreement
Privacy Policy









Copyright © 2021. Colorado Bar Association License Agreement









303-860-1115
1290 Broadway, Suite 1700  |  Denver, CO 80203


 
 
 
 




















Licensed Lawyer
Join CBA
CLE Home

                    Register

                  

                    Member Login

                  
CONTACT


top